DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/8/2022 has been entered. The following has occurred: Claims 1, 5, 7, 9, 21, 24, 26-28, 31, and 33-34 have been amended; Claims 2, 8, and 10-20 were previously cancelled. 
Claims 1, 3-7, 9, and 21-34 are now pending and have been examined.
Effective Filling Date: 4/19/2017.
Status of the Application
Prior 35 U.S.C. 112(a) and 112(b) Rejections have been withdrawn in light of the amended claim limitations.
35 U.S.C. 101 Rejection has been maintained in light of the amended claim limitations. 
Priority
The present application is a continuation in part of US Application 15/060,717, filed on 3/4/2016, which claims priority to Provisional Application 62/141,691, filed on 4/1/2015. The effective filing date, however, is 4/19/2017, because the provisional application does not disclose,
“receive requests from multiple customers to collect a first waste resource of each of the customers, through a physical-layer networking interface, wherein each request includes a customer-provided quality score, a description, and a brand name of the first waste resource of the respective customer “
 “adjust a weight of a quality score provided by the customer with respect to a second waste resource based on a difference between the customer-provided quality score of the first waste resource and an actual condition;”
“predict a value of the first waste resource based on an image of the first waste resource, the customer-provided quality score of the first waste resource, the actual condition of the first waste resource, and/or an average selling price of the first waste resource;”
“assign the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name;” and
“construct an initial driving route such that a first stop is one of the collection locations that is closest to a collection vehicle, and each subsequent stop is a remaining one of the collection locations that is closest to an immediately preceding stop”
“refine the initial driving route to optimize multiple metrics, wherein the multiple metrics include travel distance in combination with travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.”
The parent application 15/060,717 do not disclose the limitation “predict a value of the first waste resource based on an image of the first waste resource, the customer-provided quality score of the first waste resource, the actual condition of the first waste resource, and/or an average selling price of the first waste resource;” and 
“assign the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name;” 
The prior-filed applications fail to provide support. Accordingly, claims 1, 3-7, 9, and 21-34 are not entitled to benefit of the prior application, which will receive the priority date of 4/19/2017 for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9, and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1, 3-7, and 9 are directed to an apparatus (i.e. a machine), claims 21-27 are directed to a method (i.e. a process), and claims 28-34 are directed to a computer product (i.e. article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 21 and 28, have been denoted with letters by the Examiner for easy reference. The bold language of claim 8 recites a judicial exception as explained further below:
An apparatus, comprising a processor configured to: 
receive requests from multiple customers to collect a first waste resource of each of the customers, through a physical-layer networking interface, wherein each request includes a customer-provided quality score, a description, and a brand name of the first waste resource of the respective customer; 
process the requests, including, for each customer; 
adjust a weight of a quality score provided by the customer with respect to a second waste resource based on a difference between the customer-provided quality score of the first waste resource and an actual condition of the first resource; 
predict a value of the first waste resource based on an image of the first waste resource, the customer-provided quality score of the first waste resource, the actual condition of the first waste resource, and/or an average selling price of the first waste resource; and
assign the first waste resource to one of a plurality of categorizations based on the predicted value of the first waste resource, wherein the plurality of categorizations include resell, refurbish, sell for scrap, discard, and forward to a processing location based on the brand name; and
compute a driving route to collect the first waste resources from respective collection locations, including to, 
construct an initial driving route such that a first stop is one of the collection locations that is closest to a collection vehicle, and each subsequent stop is a remaining one of the collection locations that is closest to an immediately preceding stop, and 
refine the initial driving route to optimize multiple metrics, wherein the multiple metrics travel time, financial cost per unit of distance, and/or financial cost per unit of travel time resources.
The bolded portions of limitations [B]-[I] above recite a process of evaluating value of waste based on image of the waste and assigning categorization of the waste based on predicted value, under the broadest reasonable interpretation covers concepts performable in the human mind including observation, evaluation, and judgement, that falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. 
Under the broadest reasonable interpretation, other than the additional elements of “apparatus, comprising a processor,” “physical-layer networking interface,” and “non-transitory computer readable medium encoded with a computer program,” the claims 1, 21, and 28 recite a process in bolded portions of the above-mentioned limitations, that are all acts are commonly practiced and performed by a human, e.g. mentally or manually, without the use of a computer or any other machine. That is, a person or waste collector can receive requests from multiple customers including the information of customer-provided quality score, description, and brand name of a waste resource. The person can process the request with information collected to adjust weighting of the quality score with respect to a second waste resource provided by the customer based on the difference of previous customer-provided quality score and an actual condition of the first waste, then predict a value for the first waste resource based on an image of the first waste, customer provided quality score, the actual condition of the first waste, and average selling price; assign categorization of the waste resource based the predicted value; compute a driving route to collect waste resources from respective collection locations, which by constructing driving route with first stop at the closest collection location to a collection vehicle and subsequent stop based on distance, then further refine the drive route with consideration of travel time, cost per distance, and/or cost per time travel.  These are all steps and acts performed by humans as commercial interaction between customers and waste management collection business, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG.
Therefore, these steps are an abstract idea of mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “apparatus, comprising a processor,” “physical-layer networking interface,” and “non-transitory computer readable medium encoded with a computer program,” to perform generic computer functions (receive, process, adjust, predict, assign, and refine information). The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0031]-[0034] and Fig. 1 described generic computer system, “User equipment 110 may include a laptop, a computer, a Personal Digital Assistance (PDA), a tablet, a smart phone, a palmtop, a notebook, a mobile phone, or any other computing device. User equipment 110 may support any type of user interface to submit the collection request.” transmitting information over any known network communication; Paragraphs [0050] and [0052] described known servers and functions; Paragraphs [0097]-[00101] and Fig. 12 described generic computing components of the computing systems. Specifically, in para. [00100] describes the generic computing components of communication interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitation in [B] is merely step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [B]-[I] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for prioritizing and assigning values to waste resource for collection in a computer environment. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "receiving" limitation) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 3-7, 9, 22-27, and 29-34 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 3, 22, and 29 further recite additional information of weight the multiple metric based on a statistical uncertainty, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4, 23, and 30 further recite additional information of weighting travel distances higher than travel time, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 5, 24, and 31 further recite step of providing information in response to a query from a brand entity, which is another insignificant extra-solution activity step amount to no more than mere instructions to apply the function using a generic computer, that does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 6, 25, and 32 further recite step of transmit automated responses in response to message from a brand entity, which is another insignificant extra-solution activity step amount to no more than mere instructions to apply the function using a generic computer, that does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 7, 26, and 33 further provides additional information for the multiple metrics to further include a capacity of a vehicle to hold waste resources, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 9, 27, and 34 further recite steps of analyzing images, computing a quality score, and utilizing the computed quality score as actual condition of the waste resource, which are additional steps applied to a computer as a tool, that do change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
NPL: V. Catania and D. Ventura, "An approch for monitoring and smart planning of urban solid waste management using smart-M3 platform," Proceedings of 15th Conference of Open Innovations Association FRUCT, 2014, pp. 24-31, doi: 10.1109/FRUCT.2014.6872422.

	
Allowable Subject Matter over Prior Art
Claim 1, 3-7, 9, and 21-34 are allowable over prior art. 
The closest prior arts found are:
Suzuki (US 6633795 B1), which is directed to manufactured article recycling system and method, teaches a system and method for discarding and recycling waste articles based on classified categories. 
Watanabe (US 20050097028 A1) is directed to a method and system for predicting attrition customers, which teaches the tracking and identifying historical customer data to identify customers and their associated attributes.
Gates (US 20140379588 A1) is directed to a system and method of waste management for recording image of content of waste to characterize and route the analyzed imaged of the waste.
Kekalainen (US 20160300297 A1) in the analogous field of waste management and optimization of routes. 
Potash et al. (US 20150095987 A1) is directed to a system and method for verifying an authentication using dynamic scoring, which teaches the adjusting of base verification score is based on transaction history associated with the user, similar to the claim limitation of adjusting a weight of a quality score associated with the customer based on historical transaction (i.e. second waste resource) based on the difference.
However, the combination of the above references does not explicitly teach adjust a weight of a quality score provided by the customer with respect to a second waste resource based on a difference between the customer-provided quality score of the first waste resource and actual condition of the first resource; 
Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are not found within the prior art of record. The prior art of record neither anticipates nor fairly and reasonably teach the independent claims 1, 21, and 28.
Response to Arguments
35 U.S.C. 112 Rejection

Notwithstanding applicant’s argument, the 112 rejection has been withdrawn in light of the amended claim limitations. 

35 U.S.C. 101 Rejection

The Applicant’s arguments filed on 3/8/2022 have been fully considered and in light of the amended claim limitations, however, it is found to be unpersuasive.  
On page 11 of the remarks, the Applicant asserts that “it would be wholly impractical to receive and process such requests of multiple customers in a human mind.” The Examiner respectfully disagrees. A person is capable of communication with multiple customers to receive request information, orally or written. Further, the additional element of “physical-layer networking interface” in light of the specification is part of the generic computing components of the computer system that is applied to perform an existing process in its original capacity (See MPEP 2106.05(f)). The computer system and technology itself is not improved in any significant way. 
The Applicant asserts that the Office Action provides no evidence for the conclusory asserts that the features of claim 1 can be practically performed in a human mind. The Examiner respectfully disagrees. The Office Action analysis is consistent with the analysis and conclusion provided by the court in the examples of MPEP 2106.05(f), the recited additional element of using a computer to perform the recited limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.